DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 9 are objected to because of the following informalities:  
Claim 1 recites in lines 5-6 a comma-separated list of components which define an unobstructed pathway.  The previous limitation of “at least one longitudinal slot extending along a portion of the shaft,” appears to be part of the list due to the comma at the end of the limitation.  It is recommended the comma between “shaft” and “the receiving port” is replaced with a semicolon for grammatical and clarity purposes.  
Claim 6 recites a reference numeral in line 2 which corresponds to elements recited in the detailed description of the drawings and should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).  The reference numeral may also be removed. 
Claim 9 recites in line 1 the limitation “the lip it is adapted”.  It is recommended the limitation is amended to “the lip is adapted” for grammatical purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the longitudinal slot" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the longitudinal slot” will be interpreted as the “the at least one longitudinal slot”.  
Claim 10 recites the limitation "the distal end" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a dome-shaped cap” in line 1.  It is unclear if the dome-shaped cap is the same as the dome cap recited in line 4 of claim 1 or if it is an additional cap.  For purposes of examination, “dome-shaped cap” will be interpreted as the “the dome cap”.
Claim 11 recites the limitation "the anus abutting stop-plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 11 will be interpreted as dependent upon claim 7.
Claim 12 recites the limitation "the longitudinal slot" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the longitudinal slot” will be interpreted as the “the at least one longitudinal slot”.  
Claim 12 recites in line 13 the limitation “the anal abutting stop-plate”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as “the anus abutting stop-plate”. 
Claim 16 recites the limitation "the longitudinal slot" in line 7 and line 9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, in each instance, “the longitudinal slot” will be interpreted as the “the at least one longitudinal slot”.  

Claim 19 recites the limitation "the longitudinal slot" in line 1 and line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, in each instance, “the longitudinal slot” will be interpreted as the “the at least one longitudinal slot”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,906,239 to Bruhl.
Regarding Claim 1, Bruhl teaches an anal medicinal applicator (See Annotated Figs 1.1 and 2.1 below) comprising: a base (element 3); a medicinal cream receiving port in the base (element 4); a shaft (element 1) extending along an axis from the base and terminating at a dome cap (element 2), at least one longitudinal slot (element 5; Col. 2 lines 32-34) extending along a portion of the shaft; the receiving port, the shaft and the at least one longitudinal slot defining an unobstructed pathway, the longitudinal slot defined by a leading slot edge (element 10), a trailing slot edge (element 11)(the side edges that 

    PNG
    media_image1.png
    359
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    468
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    429
    396
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    468
    695
    media_image2.png
    Greyscale
Regarding Claim 2, Bruhl teaches all of the limitations as discussed above and further teaches wherein the lip is defined by a lip length (See Annotated Fig. 1.1 below, element L), a lip height and a lip width (See Annotated Fig. 2.2 below, elements H and W), the lip length extends along the leading slot edge, the lip height extends outwardly from a cross-sectional profile of the shaft, the lip width extending both orthogonal to the lip height and the lip length (the lip width is orthogonal to the lip height as shown in Annotated Fig. 2.2, and the lip width is orthogonal to the lip length since the lip length is in an axial direction and the lip width is in a circumferential direction). 

    PNG
    media_image1.png
    359
    407
    media_image1.png
    Greyscale
Regarding Claim 4, Bruhl teaches all of the limitations discussed above regarding claim 1 and Bruhl further teaches the applicator comprising essentially a flat surface along the trailing slot edge (See Annotated Fig. 2.1 below, trailing slot edge 11 comprises essentially a flat surface).
Regarding Claim 6, Bruhl teaches all of the limitations as discussed above regarding claim 1 and Bruhl further teaches wherein the applicator is configured to fixedly link with a medicinal cream dispenser at the receiving port (Col 2, lines 24-28).
Regarding Claim 8, Bruhl teaches all of the limitations as discussed above regarding claim 1 and Bruhl further teaches wherein the unobstructed pathway is configured to transport a viscous cream from the receiving port and out through the at least one longitudinal slot (Col. 1, lines 40-53; the applicator is configured to transport an ointment which is essentially equivalent to a viscous cream; thus the applicator is configured to transport a viscous cream).
Regarding Claim 9, Bruhl teaches all of the limitations as discussed above regarding claim 1 and Bruhl further teaches wherein the lip it is adapted to cause a tenting effect on an inner intestinal wall (a lip which causes the intestinal wall to stretch away from the center axis will be interpreted to meet the limitation of causing a tenting effect, according to Par. 0027 of the specification of the present application; Col. 1 lines 55-61 of Bruhl disclose the elevations or crests cause a massaging action deep into the slits of the intestinal wall; lip 15 is one of the elevations 6 and the massaging action meets the limitation of stretching the intestinal wall since the elevations 6 extend away from the center axis).
Regarding Claim 10, Bruhl teaches all of the limitations as discussed above regarding claim 1 and Bruhl further teaches the dome cap at a distal end of the shaft (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,906,239 to Bruhl in view of U.S. Patent App. Pub. 2014/0074051 to Berman.
Regarding Claim 7, Bruhl teaches all of the limitations discussed above regarding claim 1 but is silent regarding an anus abutting stop-plate delineating the base and the shaft, the anus abutting stop-plate extending radially beyond the shaft.
Berman teaches an analogous invention directed to an applicator for medicinal substances to the anal opening (Pars. 0002 – 0003) which comprises a shaft (Fig. 4, element 68) and a base (Fig. 4, element 69) and an anus abutting stop-plate (Fig. 4, element 92) delineating the base and the shaft, the anus abutting stop-plate extending radially beyond the shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the applicator of Bruhl to include an anus abutting stop-plate delineating the base and the shaft, the anus abutting stop-plate extending radially beyond the shaft, as taught by Berman, in order to provide a tactile indication to the user when the applicator has been inserted an appropriate distance (Par. 0087, lines 15-20). 
Regarding Claim 11, the modified applicator of Bruhl and Berman teaches all of the limitations discussed above regarding claim 7 and the limitations of claim 11 as the applicator has been modified such that the anus abutting stop-plate and the base are adapted to remain outside of a human body . 
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,906,239 to Bruhl and in view of U.S. Patent App. Pub. 2014/0074051 to Berman and further in view of U.S. Patent No. 5,843,043 to Markus. 

    PNG
    media_image1.png
    359
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    468
    695
    media_image2.png
    Greyscale
Regarding Claim 12, Bruhl teaches a method for using an anal medicinal applicator, the method comprising: providing the anal medicinal applicator (see Annotated Figs. 1.1 and 2.1 below) that comprises a base (element 3) possessing a receiving port (element 4), a shaft (element 1) extending along an axis from the base to a distal end, a probe tip (element 2) at the distal end, at least one longitudinal slot (element 5; Col. 2 lines 32-34) extending along a portion of the shaft, and an unobstructed pathway extending from the receiving port through a portion of the shaft to a distal portion of the at least one longitudinal slot that is closest to the distal end (Bruhl does not teach any elements which obstruct the pathway to the distal end of the at least one longitudinal slot), the 
Bruhl does not expressly disclose the anal medicinal applicator comprising an anus abutting stop-plate delineating the base and the shaft, the anus abutting stop-plate extending radially beyond the shaft, inserting the shaft only as far as the anus abutting stop-plate. Bruhl also discloses dispensing an ointment but Bruhl does not expressly disclose dispensing a viscous material. 
Berman teaches an analogous invention directed to a method for applying medicinal substances to the anal opening (Pars. 0002 – 0003) which comprises providing an applicator with a shaft (Fig. 4, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the applicator of Bruhl to include an anus abutting stop-plate delineating the base and the shaft, the anus abutting stop-plate extending radially beyond the shaft, as taught by Berman, in order to provide a tactile indication to the user when the applicator has been inserted an appropriate distance (Par. 0087, lines 15-20). 
Berman further teaches the step of inserting the shaft through an anus and into a rectum only as far as the anus abutting stop-plate (Par. 0087, lines 15-20; Berman teaches inserting the shaft until the anus abutting stop-plate 92 provides tactile indication to the user; tactile indication is interpreted as the anus abutting stop-plate contacting the anus of the user but not being inserted into the anus). 
Even though Bruhl discloses dispensing an ointment (Col.2, lines 21-65), the modified method of Bruhl and Berman is still silent regarding the specifics of dispensing a viscous material.  
Markus teaches an analogous method directed to the use of a medicinal applicator to dispense fluid to a body cavity (Abstract) in which Markus discloses that ointments are considered viscous materials (Col. 1, lines 23-34; treatment fluids such as ointments have a relatively high viscosity).  Therefore, Bruhl has already taught dispensing a viscous material since Bruhl teaches dispensing an ointment.
Furthermore, Markus discloses an applicator similar to the modified applicator of Bruhl and Berman (Fig. 2, applicator has a shaft 13 and at least one longitudinal slot 24) and Markus further teaches the method step of dispensing a viscous material from the applicator (Col. 5, line 50 – Col. 6, line 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the method of Bruhl and Berman to include dispensing a viscous 
Regarding Claim 13, the modified method of Bruhl, Berman, and Markus teaches all of the limitations of claim 12 discussed above and Bruhl further teaches wherein the shaft is adapted to be manually rotated in the anus in a direction from the leading slot edge to the trailing slot edge (Col. 2, lines 60-62; the shaft is adapted to be rotated in both directions, which includes a direction from the leading slot edge to the trailing slot edge). 
Regarding Claim 15, the modified method of Bruhl, Berman, and Markus teaches all of the limitations of claim 12 discussed above and Bruhl further teaches wherein the viscous material is a medicinal cream (as discussed above regarding claim 12, an ointment is well known in the art as a viscous material and Bruhl teaches use of the material for the treatment of hemorrhoids, therefore it is a medicinal material, and furthermore an ointment is interpreted to meet the limitation of a cream).  
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruhl in view of Berman and Markus, as applied to Claim 12, and further in view of U.S. Patent No. 3,109,427 to Davidson.
Regarding Claim 14, the modified method of Bruhl, Berman, and Markus teaches all of the limitations of claim 12 discussed above and Bruhl further teaches attaching a medicinal dispenser tube to the base to interface the medicinal dispenser tube with the receiving port (Col. 2, lines 25-29 and lines 49-50), but the modified method of Bruhl, Berman, and Markus does not expressly disclose the dispensing step is accomplished by squeezing the medicinal dispenser tube containing the viscous material.
Davidson teaches an analogous invention directed to a method for dispensing medicinal materials to a body cavity (Col. 1, lines 9-13) in which a medicinal dispenser tube (Figs. 1-6, element 12) is attached to the base (Fig. 5, element 22) of an applicator, and dispensing is accomplished by squeezing the medicinal dispenser tube (Col. 3, lines 6-12). 
.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,906,239 to Bruhl in view of U.S. Patent App. Pub. 2014/0074051 to Berman.

    PNG
    media_image2.png
    468
    695
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    359
    407
    media_image1.png
    Greyscale
Regarding Claim 16, Bruhl teaches an anal medicinal applicator comprising: an anal shaft (See Annotated Figs. 1.1 and 2.1 below, element 1) extending from a handle (element 3) to an anal tip (element 2); at least one longitudinal slot (element 5; Col. 2 lines 32-34) extending longitudinally along the anal shaft; an intestinal wall tenting lip (a lip which causes the intestinal wall to stretch away from the center axis will be interpreted to meet the limitation of an intestinal wall tenting lip; Col. 1 lines 55-61 disclose the elevations or crests cause a massaging action deep into the slits of the intestinal wall; lip 15 is one of the elevations 6 and the massaging action meets the limitation of stretching the intestinal wall since the elevations 6 extend away from the center axis) protruding from the anal shaft (intestinal wall tenting lip 15 protrudes radially from the shaft), the intestinal wall tenting lip extending longitudinally along an edge of the at least one longitudinal slot (Col. 2, lines 35-41; the at least one 
Bruhl is silent regarding an anus abutting stop plate extending essentially radially from the anal shaft, the anus abutting stop plate delineating the handle from the shaft.
Berman teaches an analogous invention directed to an applicator for medicinal substances to the anal opening (Pars. 0002 – 0003) which comprises a shaft (Fig. 4, element 68) and a handle (Fig. 4, element 69) and an anus abutting stop plate (Fig. 4, element 92) extending radially from the anal shaft, the anus abutting stop play delineating the handle and the shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the applicator of Bruhl to include an anus abutting stop plate extending essentially radially from the anal shaft, the anus abutting stop plate delineating the handle from the shaft, as taught by Berman, in order to provide a tactile indication to the user when the applicator has been inserted an appropriate distance (Par. 0087, lines 15-20). 
Regarding Claim 19, the modified applicator of Bruhl and Berman discloses all of the limitations discussed above regarding claim 16 and Bruhl further teaches the at least one longitudinal slot defined by a leading edge (Annotated Fig. 2.1, element 10) and a trailing edge (Annotated Fig. 2.1, element 11) that define the longitudinal slot in the lengthwise direction (the leading edge 10 and trailing edge 11 run longitudinal thus defining the longitudinal slot in the lengthwise direction). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bruhl in view of Berman, as applied to claim 16, as evidenced by Zakharchenko et al., “Safety and efficacy of superior rectal artery embolization with particles and metallic coils for the treatment of hemorrhoids (Emhorrhoid technique)”. 
Regarding Claim 17, the modified applicator of Bruhl and Berman discloses all of the limitations as discussed above regarding claim 16, but does not expressly disclose wherein the intestinal wall tenting lip protrudes at least 1 mm form the shaft and the intestinal wall tenting lip is less than 7 mm wide.  
However, it is the size of the body that determines the size of an apparatus and therefore it would be obvious to modify the dimensions of the intestinal wall tenting lip to protrude at least 1 mm and be less than 7 mm wide in order to suit the applicator for its application.  
Furthermore, it appears that the applicator of Bruhl would operate equally well with the claimed dimensions since the applicator is directed to the treatment of hemorrhoids, which may range in size from around 9 to 20 mm (Zakharchenko et al., Pg. 4, Table 1, Nodal size before treatment).  Bruhl teaches the applicator should be capable to introduce ointment into the slits (Col. 1, lines 40-43) which are narrower than the hemorrhoid (Col. 1, lines 10-13; the hemorrhoids contain fine longitudinal slits).  Therefore, an intestinal wall tenting lip with that protrudes at least 1 mm and is less than 7 mm wide should be capable of adequately directing ointment into the slits of hemorrhoid since the lip would be narrower than the hemorrhoid. 
Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the intestinal wall tenting lip protrudes at least 1 mm and is less than 7 mm wide (Par. 0051 of the specification). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intestinal wall tenting lip of the applicator to protrude at least 1 mm and be less than 7 mm wide because the dimensions of the applicator and its features are dependent on region to be treated, the size of the treatment region, etc.; thus the claimed dimensions would be obvious to one of ordinary skill in the art fail to patentably distinguish the claimed device over Bruhl in view of Berman.  
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bruhl in view of Berman, as applied to claim 16, and further in view of U.S. Patent No. 3,109,427 to Davidson.
Regarding Claim 18, the modified applicator of Bruhl and Berman discloses all of the limitations as discussed above regarding claim 16, and Berman further teaches the applicator wherein the at least one longitudinal slot appears extend at least 50% lengthwise along the anal shaft (Fig. 5).  However, neither Berman nor Bruhl expressly disclose the length of the at least one longitudinal slot extending at least 50% lengthwise along the anal shaft.  
Davidson discloses an analogous invention directed to an applicator for dispensing paste into a body cavity which comprises an anal shaft (Fig. 1, element 16) and at least one longitudinal slot (Fig. 1, element 34), wherein the at least one longitudinal slot appears extend at least 50% lengthwise along the anal shaft (Col. 4, lines 47-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one longitudinal slot of the modified applicator of Bruhl and Berman to extend at least 50% lengthwise along the anal shaft, as taught by Davidson, in order to achieve a large area application and effective use of the medication (Col. 1, lines 30-36) or to make the applicator easier to clean (Col. 1, lines 57-59). 
Allowable Subject Matter
Claims 3, 5, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 3,225,763 to Waterman
U.S. Patent No. 3,228,396 to Potts
U.S. Patent App. Pub. 20030225358 to Berman
Each of the above references discloses applicators designed for insertion to a body cavity which include a shaft, at least one longitudinal slot, and some form of a protruding lip. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783